                                                                                                         n



                      IN THE UNITED STATES DISTRICT COURT                              AUG - 8 2019
                      FOR THE EASTERN DISTRICT OF VIRGINIA                                              y
                                 Richmond Division                               CLERK, U.S. DISTRICT COURT
                                                                                       RICHMOND, VA

LESTER ROBINSON,

       Plaintiff,

V.                                                                    Civil Action No.3:19CV76

DOCTOR MORAMO,et aL,

       Defendants.
                                 MEMORANDUM OPINION


       Plaintiff, a federal inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.

§ 1983 action. In order to st^te a viable claim under 42 U.S.C. § 1983,a plaintiff must allege that

a person acting under color of state law deprived him or her of a constitutional right or of a right
conferred by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653, 658 (4th Cir. 1998)(citing 42 U.S.C. § 1983). In his current Complaint,
Plaintiffs current terse and conclusory allegations fail to provide each defendant with fair notice

of the facts and legal basis upon which his or her liability rests. See Bell Atl Corp. v. Twombly,
550 U.S. 544, 555 (2007)(quoting Conley v. Gibson, 355 U.S. 41,47(1957)). Accordingly, by
Memorandum Order entered on July 1,2019,the Court directed Plaintiffto submit a particularized

complaint within fourteen(14)days of the date of entry thereof. The Court warned Plaintiffthat
the failure to submit the particularized complaint would result in the dismissal ofthe action.'
        More than fourteen(14)days have elapsed since the entry ofthe July 1,2019 Memorandum
Order. Plaintiff failed to submit a particularized complaint or otherwise respond to the July 1,




       'The Court mailed this Memorandum Order to an updated address provided by Petitioner
on May 8,2019: 12912 Day Break, Newport News, VA 23602.
2019 Memorandum Order.      Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.


      An appropriate Order will accompany this Memorandum Opinion.

Date: ^
Richmond, Virgima

                                              John A. Gibney, Jr.
                                              United States District Jii4gS
